 


110 HR 3216 IH: Marque and Reprisal Act of 2007
U.S. House of Representatives
2007-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 3216 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2007 
Mr. Paul introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To authorize the President to issue letters of marque and reprisal with respect to certain acts of air piracy upon the United States on September 11, 2001, and other similar acts of war planned for the future. 
 
 
1.Short titleThis Act may be cited as the Marque and Reprisal Act of 2007. 
2.Issuance of Letters of Marque and ReprisalThe President of the United States is authorized and requested to commission, under officially issued letters of marque and reprisal, so many of privately armed and equipped persons and entities as, in his judgment, the service may require, with suitable instructions to the leaders thereof, to employ all means reasonably necessary to seize outside the geographic boundaries of the United States and its territories the person and property of Osama bin Laden, of any al Qaeda co-conspirator, and of any conspirator with Osama bin Laden and al Qaeda who are responsible for the air piratical aggressions and depredations perpetrated upon the United States of America on September 11, 2001, and for any planned future air piratical aggressions and depredations or other acts of war upon the United States of America and her people. 
3.Security Bond RequiredNo letter of marque and reprisal shall be issued by the President under this Act without requiring the posting of a security bond in such amount as the President shall determine is sufficient to ensure that the letter be executed according to the terms and conditions thereof.  
 
